 



Exhibit 10.2
SIRENZA MICRODEVICES, INC.
FORM OF AMENDMENT TO CHANGE OF CONTROL SEVERANCE AGREEMENT
     This Amendment to the Change of Control Severance Agreement (the
“Amendment”) is made as of October ___, 2007, by and between Sirenza
Microdevices, Inc. (the “Company”) and Gerald Quinnell (the “Employee”).
RECITALS
     WHEREAS, the Company and Employee entered into that certain Change of
Control Severance Agreement dated December 1, 1998 (the “Agreement”).
     WHEREAS, the Company and Employee desire to amend the Agreement to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.
     NOW, THEREFORE, the Company and Employee agree that in consideration of the
foregoing and the promises and covenants contained herein, the parties agree as
follows:
AGREEMENT
     1.     Severance Payments. Section 4(b)(i) of the Agreement, entitled
“Severance Payments,” is hereby amended to read in its entirety as follows:
(i)     Severance Payments. If the Employee’s employment with the Company
terminates as a result of an Involuntary Termination at any time within twelve
(12) months after a Change of Control, then the Employee shall be entitled to
receive continuing payments of severance pay during the Compensation
Continuation Period at a rate equal to the Employee’s base salary (as in effect
immediately prior to the Change of Control). Such severance payments shall be
paid in accordance with the Company’s normal payroll practices. In addition,
during the Compensation Continuation Period, the Company shall provide Employee
reimbursement for premiums paid for continued health care coverage (medical,
dental, vision) and life insurance coverage for Employee and Employee’s spouse
and dependents for coverage equivalent to the coverage such persons received
under any group health plans or life insurance policies of the Company
immediately prior to Employee’s termination of employment.
     2.     Limitation on Payments. Section 5 of the Agreement, entitled
“Limitation on Payments,” is hereby amended to read in its entirety as follows:
5.     Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Employee (i)
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Section, would be subject

 



--------------------------------------------------------------------------------



 



to the excise tax imposed by Section 4999 of the Code, then the Employee’s
severance benefits under this Agreement shall be payable to such lesser amount
which would result in no portion of such severance benefits being subject to the
excise tax under Section 4999 of the Code. Unless the Company and the Employee
otherwise agree in writing, any determination required under this Section shall
be made in writing by the Company’s independent public accountants (the
“Accountants”), whose determination shall be conclusive and binding upon the
Employee and the Company for all purposes. For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Section
280G and 4999 of the Code. The Company and the Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.
Any reduction in payments and/or benefits required by this Section 5 shall occur
in the following order unless the Employee elects in writing a different order
prior to the date on which the event that triggers the severance payments and
benefits due hereunder occurs: (1) reduction of cash payments; (2) cancellation
of accelerated vesting of equity awards other than stock options;
(3) cancellation of accelerated vesting of stock options; and (4) reduction of
other benefits paid to the Employee. In the event that acceleration of vesting
of equity award compensation is to be reduced, such acceleration of vesting
shall be cancelled in the reverse order of the date of grant of the Employee’s
equity awards unless Employee elects in writing a different order for
cancellation prior to the triggering event.
     3.     Code Section 409A. The following shall be added as Section 10 of the
Agreement:
10.     Code Section 409A.
          (a)     Notwithstanding anything to the contrary in this Agreement, no
severance benefits pursuant to Section 4(b)(i) of this Agreement, with the
exception of the reimbursement for premiums paid for continued health care
coverage (medical, dental, vision) for Employee and Employee’s spouse and
dependents, will be considered due or payable until and unless Employee has a
“separation from service” within the meaning of Section 409A of the Code, and
the final regulations and any other guidance promulgated thereunder, as they
each may be amended from time to time (“Section 409A”). Notwithstanding anything
to the contrary in this Agreement, if Employee is a “specified employee” within
the meaning of Section 409A at the time of Employee’s “separation from service”
for purposes of Section 409A (other than due to death), then any severance
benefits payable pursuant to this Agreement and any other severance payments or
separation benefits, in each case which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”)
otherwise due to Employee on or within the six

-2-



--------------------------------------------------------------------------------



 



(6) month period following Employee’s “separation from service” will accrue
during such six (6) month period and will become payable in a lump sum payment
on the date six (6) months and one (1) day following the date of Employee’s
“separation from service.” All subsequent payments, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Employee dies following his
“separation from service” but prior to the six (6) month anniversary of the date
of his “separation from service,” then any Deferred Compensation Separation
Benefits delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Employee’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.
          (b)     It is the intent of this Agreement to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Employee agree to work together in good faith to consider amendments
to this Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition under Section 409A prior to actual payment to Employee.
     4.     Full Force and Effect. To the extent not expressly amended hereby,
the Agreement shall remain in full force and effect.
     5.     Entire Agreement. This Amendment and the Agreement constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.
     6.     Successors and Assigns. This Amendment and the rights and
obligations of the parties hereunder shall inure to the benefit of, and be
binding upon, their respective successors, assigns, and legal representatives.
     7.     Counterparts. This Amendment may be executed in counterparts, all of
which together shall constitute one instrument, and each of which may be
executed by less than all of the parties to this Amendment.
     8.     Governing Law. This Amendment shall be governed in all respects by
the internal laws of California, without regard to principles of conflicts of
law.
     9.     Amendment. Any provision of this Amendment may be amended, waived or
terminated by a written instrument signed by the Company and Employee.
(Signature page follows)

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to
be executed as of the date first set forth above.

     
GERALD QUINNELL
  SIRENZA MICRODEVICES, INC.
 
   
 
   
 
   
Signature
  Signature
 
   
Gerald Quinnell
   
 
   
Print Name
  Print Name
 
   
 
   
 
   
 
  Print Title

(Signature page to Amendment to Quinnell Agreement)

-4-